Kruse, P. J. (dissenting):
After the plaintiff and his companion had alighted from the car they went behind the car, stood there, looked and listened for a car on the adjoining track, but they did not see or hear any. Just where they stood does not appear, but it may be inferred that they stood between the rails of the south-bound, track upon which the car from which they had just alighted. was then thirty or forty feet away proceeding upon its journey. After looking and listening, no car being within their sight; or hearing, they proceeded toward the adjoining north-bound-track with the intention of going to the east side of the street on the way to their work.
The two men were nearly side by side, the plaintiff being a step or two in advance of his companion. They took about-three or four steps, when the plaintiff, who had reached some point between the rails of the north-bound track, was struck by a car coming from the south. The evidence tends to-show that the car came without sounding the bell or giving any other signal of its approach, going at least fifteen or twenty *202miles an hour, and was running in disregard of the ordinance of the city, which required it, in approaching and passing a standing street car for the discharge or reception of passengers, to sound the gong and reduce the speed of the car to a rate not to exceed five miles an hour. The head of the standing car, from which the plaintiff had alighted, was at the north crosswalk of the intersecting street, so that the approaching car from the opposite direction had to pass over the intersecting street and run a car length before striking the plaintiff.
Neither the conductor, the motorman of the car, nor any other witness was called on behalf of defendant to explain the accident. The defendant was content to stand upon the evidence given by the plaintiff and his companion. Neither of these men is very clear as to how far he could see when he looked for the car; they put in at thirty or thirty-five feet. One of them thinks he could probably see across the intersecting street.
I think it should not be held as a matter of law that the plaintiff was guilty of contributory negligence in proceeding without looking again. Probably the car from which they had alighted happened to be in' such a position as to obstruct their view of the approaching car which struck the plaintiff at the time they looked.
I have no doubt that decisions of the appellate courts may be found to sustain either side of this question. Probably the strongest case in our own department to sustain the contention of the defendant that the plaintiff was guilty of contributory negligence is Maynard v. Rochester R. Co. (136 App. Div. 212), while Provoost v. International R. Co. (151 id. 240) sustains, as I think, the contention that the question of contributory negligence was one of fact. As between the two cases I prefer to follow the later decision, which was affirmed in the Court of Appeals. (208 N. Y. 611.)
As is pointed out in the opinion in the Provoost case, this court did not decide in the Maynard case that the plaintiff was guilty of contributory negligence as a matter of law, but the evidence was so unsatisfactory that this court thought it better to send the case back for a new trial. I can see no distinction in principle between the case in hand and the Provoost case. It is true that the ordinance in the Provoost *203case required the car to stop. But in that case, if the injured person had looked the second time the instant before stepping in the course of the car, he would have seen that it had not stopped and that it would hit him if he proceeded.. So in this case, if the plaintiff had looked again just before he stepped over the first rail of the second track, he would have seen that the car was coming, but having looked once, at a time when he could reasonably assume that there was no danger, I think he should not be charged with contributory negligence as a matter of law.
A person alighting from a car in the street cannot give his entire attention and constantly look in one direction. There may be other vehicles and dangers as well as street cars, and he is required to be.attentive as to all such dangers, and besides to watch his steps, especially upon an occasion like this where the street was slippery.
I think the learned trial judge very clearly presented the precise questions to the jury for their determination and their verdict has been approved by him. I think it should stand and the judgment and order be affirmed, with costs.
Hubbs, J., concurred.
Judgment and order reversed, with costs, and this court having determined that the trial court should have granted the defendant’s motion for the direction of a verdict, the complaint is dismissed, with costs.